Title: From George Washington to James Mease, 23 June 1777
From: Washington, George
To: Mease, James



Sir
Head Qrs Middle Brook June 23d 1777.

I yesterday received your favor of the 21st. I am happy to hear you have so good a prospect of Cloathing the Troops—the distress of those

from the Massachusets now at peeks Kill is great indeed & requires every exertion to releive it. The inteference of a particular State or body of Men with Cloaths imported on Continental account is certainly wrong, and confusion & Inconvenience will be the least evils that can result from it.
The arrival of the prize Blankets is a fortunate event. Agreable to your request I have written to the Massachusetts Council and hope they will suffer no difficulty to arise from any Quarter to Messieurs Livingston & Turnbulls purchasing them.
There is One Supply, I must request your particular & immediate attention to—that of Shoes—The Army is in great distress. Some Corps are almost entirely incapable of doing duty for want of them. You cannot procure too many. I would further observe, that the Sizes should be much attended to. There have been many complaints on this Head, that in general they have been made too small & of consequence of but little use. I am Sir Yr Most Obedt servt

Go: Washington


P.S. What shoes you have do send to Camp.

